United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 96-1093
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Northern District of Iowa.
Russell W. Mitchell,                      *
                                          *      [UNPUBLISHED]
              Appellant.                  *
                                     ___________

                     Submitted:      April 3, 1997

                            Filed:   April 24, 1997
                                     ___________

Before MAGILL, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit
     Judges.
                            ___________

PER CURIAM.


     Russell W. Mitchell pleaded guilty to being a felon in possession of
a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1), and
misrepresenting a material fact (his status as a felon) in connection with
the purchase of a firearm, in violation of 18 U.S.C. § 922(a)(6).           The
district court1 sentenced Mitchell to 180 months imprisonment under the
Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1) (1994), and to
three years supervised release.




     1
      The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.
     On appeal, Mitchell’s appointed counsel moved to withdraw and filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967).                          In the
Anders brief, Mitchell’s counsel argued that Mitchell should not have been
sentenced    as    an    armed    career      criminal    because      the    predicate     drug
convictions--four December 1991 Illinois convictions for delivering 1 to
15 grams of cocaine--resulted from a single criminal episode.                          Mitchell
moved pro se for appointment of new counsel.                    In his pro se supplemental
brief,   Mitchell       argues    for   the    first     time    (1)   that    the    predicate
convictions were not “serious drug offenses” as defined by the ACCA because
they were not punishable by ten years or more in prison; (2) that the
certified statements of conviction relied on as proof of his convictions
were ambiguous; and (3) that his arrest for the instant firearm offenses
followed an unconstitutional stop and search of his vehicle.


     Having reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75, 80 (1988), and finding no nonfrivolous issue for appeal, we grant
counsel leave to withdraw and deny Mitchell’s motion for appointment of new
counsel.    We conclude that the district court did not err in sentencing
Mitchell    as    an    armed    career    criminal      because    Mitchell’s       four   drug
convictions were the result of discrete criminal episodes.                           See United
States v. Gray, 85 F.3d 380, 381 (8th Cir.), cert. denied, 117 S. Ct. 268
(1996); United States v. McDile, 914 F.2d 1059, 1061 (8th Cir. 1990) (per
curiam).    We also conclude that these state drug offenses were "serious
drug offenses" as defined by 18 U.S.C. § 924(e)(2)(A)(ii) because they were
Class 1 felonies under state law, and thus were punishable by up to fifteen
years in prison.        See Ill. Rev. St. 1991, ch. 56½, par. 1401(c)(2); Ill.
Rev. St. 1991, ch. 38, par. 1005-8-1(a)(4).




                                              -2-
     We conclude that Mitchell’s other arguments are without merit.
Notably, Mitchell waived any Fourth Amendment claim when he pleaded guilty.
See United States v. Jennings, 12 F.3d 836, 839 (8th Cir. 1994).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -3-